 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    KEITH ABEYTA,
                                                  NO: 2:17-CV-0350-TOR
 8                              Plaintiff,
                                                  ORDER OF DISMISSAL WITH
 9          v.                                    PREJUDICE

10    BNSF RAILWAY COMPANY, a
      Delaware corporation,
11
                                Defendants.
12

13

14         BEFORE THE COURT is the parties’ Joint Motion for Dismissal with

15   Prejudice (ECF No. 39). The Court has reviewed the record and files herein, and is

16   fully informed.

17         The parties have agreed that this action should be dismissed with prejudice

18   and without costs to either party.

19   //

20   //



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2      1. The parties’ Joint Motion for Dismissal with Prejudice, ECF No. 39, is

 3         GRANTED.

 4      2. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 5         DISMISSED with prejudice and without costs to any party.

 6      3. All pending motions, deadlines, hearings and trail are STRICKEN as moot.

 7         The District Court Executive is directed to enter this Order and Judgment

 8   accordingly, furnish copies to counsel, and CLOSE the file.

 9         DATED May 7, 2019.

10

11                                   THOMAS O. RICE
                              Chief United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
